/3i3-/Y
    RECEIVED IN
  ThG-'.J'.iricrf Appeals
      Sixth District                     NO.
                                                                                  ORIGINAL
      JAN 0 a 2015

  ioxarkcna. Texas >, •'                                                              RECBVED IN
De-ora Autrey, Clerk in the court of criminal appeals                            COURT Or CMAL APPEALS
                                            AUSTIN      ,   TEXAS
                                                                                  \      JAN 23 2015

                                           MATTHEW      VANOVER
                                                                                 Abe! Acosta, Clerk
                                                PETITIONER
                                                                                          FILED IN
                                                      VS.
                                                                               COURT OF CRIMINAL APPEALS
                                            STATE     OF    TEXAS                       •WJ 2 3 2,Jtj
                                                RESPONDENT
                                                                                      Abel Acosta, Clerk
                       ON    APPEAL     FROM    THE   SIXTH   COURT   OF   APPEALS

          NO.     06-13-00256-CR,               AND   THE   196th   DISTRICT   COURT      OF

                   HUNT COUNTY,            TEXAS,     TRIAL    COURT NO.    28,845




                              PETITION     FOR    DISCRETIONARY       REVIEW




MATTHEW     RYAN        JERRY       VANOVER

Pro-se,     TDCJ-ID           #    1904572:'.

DOLPH    BRISCOE            UNIT

1459 W.      Hwy.       85
DILLEY,     TEXAS           78017


PETITIONER
                                   NO.


                       IN   THE    COURT    OF    CRIMINAL     APPEALS


                                     AUSTIN       ,   TEXAS




                                     MATTHEW      VANOVER


                                          PETITIONER

                                                VS.


                                     STATE       OF   TEXAS


                                          RESPONDENT



                 ON   APPEAL      FROM    THE   SIXTH    COURT   OF   APPEALS


          NO.    06-13-00256-CR,          AND   THE   196th    DISTRICT   COURT OF

                 HUNT COUNTY,       TEXAS,       TRIAL   COURT NO.     28,845


                       PETITION      FOR    DISCRETIONARY        REVIEW



     TO    THE   HONORABLE        COURT    OF   CRIMINAL      APPEALS:


NOW COMES,       MATTHEW VANOVER,          PETITIONER,        and respectfully submits

his Petition For Discretionary Review.                     This Appeal is taken from

the Sixth Court Of Appeals in Texarkana and the 196th Judicial

District    Court     of   Hunt    County,      Texas.
                           IDENTITIES   OF   ALL   PARTIES




PETITIONER


MATTHEW    RYAN   JERRY   VANOVER                            PETITIONER
TDCJ-ID    UNIT


JASON A.   DUFF                                              COUNSEL ON APPEAL
ATTORNEY AT LAW
P.O.BOX 11
GREENVILLE, TEXAS 75403



STATE.



G.CALVIN GROGAN V.                                           ASSISTANT DISTRICT
HUNT CO.   COURTHOUSE                                        ATTORNEY ON APPEAL
P.O.BOX 441
GREENVILLE, TEXAS 75403

NOBLE D.   WALKER JR.                                        DISTRICT ATTORNEY
P.O.BOX 1097
GREENVILLE, TEXAS 75403
                                TABLE   OF   CONTENTS




IDENTITIES OF ALL PARTIES                                       1



TABLE OF CONTENTS                                               ii


INDEX OF AUTHORITIES                                            iii


STATEMENT REGARDING ORAL ARGUMENT                               iv


STATEMENT OF THE RECORD                                         iv


STATEMENT OF PROCEDURAL HISTORY AND STATEMENT OF THE CASE       1,2


SUMMARY OF THE ARGUMENTS                                        2,3,4


POINT OF ERROR ONE                                              5,6,7

     THE COURT OF APPEALS ERRED IN HOLDING THE EVIDENCE WAS
     SUFFICIENT TO INTENT


POINT OF ERROR TWO                                              7,8,9

     DID THE COURT OF APPEALS ERR IN HOLDING THAT THE COURT'S
     CHARGE DID NOT RESULT IN EGREGIOUS HARM.



CONCLUSION                                                      9.10


PRAYER                                                          10


CERTIFICATE OF SERVICE                                          11


INMATES UNSWORN DECLARATION                                     11


APPENDIX "A"

         SIXTH COURT OF APPEALS MEMORANDUM OPINION




                                         n.
                              INDEX   OF    AUTHORITIES



CASES                                                               PAGE(S)


        STATE



ALAMANZA V. STATE, 686 S.W.2d 157,171 (Tex.Crim.App.1996)                 7

BAZANES V. STATE, 310 S.W.3d 32,40-41 (Tex.App.-Ft. Worth 2010)           7

BROOKS V. STATE, 323 S.W.3d 893,912 (Tex.Crim.App.2010) '                 7

CLEWIS V. STATE, 922 S.W.2d 126 (Tex.crim.App.1996)                      6


     SUPREME COURT


BRONSTON V. UNITED STATES, 409 U.S.352,93 S.Ct.595,34 L.Ed.2d 568        6

GLASSER V. UNITED STATES, 315 U.S.60,80,62 S.Ct.457",469,86 L.Ed 860     6
IN RE WINSHIP, 397 U.S.358,90 S.Ct.1068,25 L.Ed.2d 368(1970)              5,7
JACKSON V. VIRGINIA, 443 U.S.307,319,99 S.Ct.2781,61 L.Ed.2d 560(1979)    5,7
TIBBS V. FLORIDA, 457 U.S.31,102 S.Ct.2211,72 L.Ed.2d 65.2(9182)          7

     STATUTES



CONSTITUTIONAL AMENDMENT FOURTEEN                                         5',7

TEXAS CODE OF CRIMINAL PROCEDURE ART.       36.14
                                            36.15
                                            36.16
                                                                          8
                                            36.17
                                                                         8
                                            36.18
                                                                         8
                                            36.19


TEXAS PENAL CODES § 22.11                                                5,8,9
                     22.011                                              8,9


     OTHER


MERCK MEDICAL MANUAL HOME EDITION                                        5,6




                                           ill.
          STATEMENT   REGARDING    ORAL   ARGUMENT




     No oral argument is requested at this time,




               STATEMENT   OF    THE   RECORD



    The Record is not being used in this Petition
   because appellate counsel would not respond to
Petitioners request for them.      Only the Appeal Court's
         Memorandum    Opinion is beinq used.




                           iv.
TO   THE   HONORABLE   COURT   OF   CRIMINAL   APPEALS:



                         STATEMENT OF PROCEDURAL HISTORY


                               STATEMENT OF THE CASE




      The State charged the defendant with two charges; 1) Aggrevated Sexual
Assault and 2) Indecencv with a Child. Petitioner went to trial and plead not
quilty before a iury of his peers. The jury found petitioner not guilty of
the sexual assault but yet convicted him of the indecencv count. He was then
senetnced to seven (7) years in the Texas Department of Criminal Justice
Institutional Division. Petitioner duly filed a timely Notice of Appeal to
the Court and Counsel filed his Brief with the Sixth Court of Appeals in
which handed down a answer on September 3rd, 2014. Petitioner filed a Motion
for extention to file a PDR twice and hence this petition.
      In December of 2008, twelve-year old Chloe.Cherry/]pseudonym)and her cousin,
the petitioner whom was seventeen at the time were watching television at'the
home of Cloe's mother, Rita.Chloe alleged that as they were watching television
Petitioner started rubbing her breast,thighs and buttcks after her moth&r had     (
gone to bed. She stated that this kept going on over her protest. At one point
she alleged that she text her sister and told her that Vanover was hurting her
but yet when her sister called her mom, Rita went in to check on them and both,
Chloe-ah Vanover stated nothing was wrong,. Nearly two years later Cbloe.^allegedly
shows her mother text messages sent by petitioner in which read that he was
sorry for all that he had ever done to her. When asked what that meant Cllee .
states that Vanover had molested her.
      At rial they heard testimony that Vanover could not have sexually assaulted
Chloe because he had a mediccil condition that would have hindered him from
fighting Chloe as she had stated she had done. It would be clear to this Court
if it searches for the truth that the evidence does not meet with what was
discovered to convict the petitioner of indecency either. Chloe stated that she
had fought petitioner to keep him from subduing her in the bedroom but yet




                                         1.
by her own testimony she stated that petitioner was rubbing her in a sexual
manner and touching her when she text her sister to state petitioner was
hurting her. It took almost two years for her to state that she had been sexually
molested by Vanover. Her testimony was not even kept in compliance with the
outcry statement that states the first person over the age of seventeen that
describes what happened, that would have been the .-jister since Chloe states
she text her sister and told her first in 2008. Further since Chloe states

that this sexual assault occured after the touching that night and at that time
she had fought with petitioner to keep him from sexually assau.lting her and the
jury after hearing testimony concerning the madical condition that the petitioner
has that would have kept him from fighting with her the jury should have been
able to disbelieve her on the indecency act too. The Court of Appeals was correct
in the fact that the appellate counsel did not argue that the evidence was
insufficient to have happened as Chloe states but it also shows that the State
did not prove the "to arouse or qratify the sexual desire of any person" point
of his arqument. the Court is wrong in concluding that the factual sufficiency
qoes only to the Intent. It encompasses all evidence allowed at trial.


                           SUMMARY OF THE ARGUMENTS




     The Court of Appeals erred in holding that the evidence was sufficient
to intent. The State could not have proved that petitioner's conduct,his
remarks or the surrounding circumstances;- shows that he intended to arouse or
gratify his sexual desire with what the alleged victim stated to her mother
two years later by alledging her interpretation of a text messaqe to her motherv.
     The evidence of the text alludes to nothing more than some sort of appology
for something which the Court would not know of. In determining the legal or
factual sufficiency of the evidence to show an appellant's intent,and faced
with a record that supports conflicting inferences everyone must presume that
even if it does not affirmatively appear in the record-that   the trier of fact
resolved any such conflict in favor of the prosecution . Here it is clear that
the jury found the accuastions of sexual assualt to be false and instead of
aquittinq the defendant of indecency since it could not say for certain whether
the act, of indecency by touchinq happened or not that they would convict the
petitioner of the charge. The intent to arouse or sexually qratify oneself would
believe to show that petitioner had a errection at the time of the rubbinq or

touchinq. This is vital information in provinq that the defendant was tryinq
to get off by touchinq or rubbing on Chloe. There is no testimony as to this
being so. the State did not prove that the evidence was sufficient to show the
sexual deviation. No one would state that had appellant been aroused that, he •
would not have had a errection as a by product of the action. Chloe stated that
after she went to her room petitioner followed and the sexual attack beqan. This
would have shown that had he attacked her he could have sexually be qratified
or aroused by just the action of her fiqhtinq him off. Still had petitioner
followed her he would have had a errection and Chloe would have seen it and

would have known that the defendant was aroused. No such testimony was shown
at this trial to state this fact. This is the evidence that would ahve damned

the petitioner. It would have shown sexual qratification and arousal.
     The Appeal court erred in findinq that the Court's Charqe did not result
in eqreqious harm. Eqreqious harm is the type and level of harm that effects
the very basis of a case, it deprives the defendant of a valuable riqht, or
virtually affects a defensive theory. That is a riqht to a fair and impartial

trial. Not havinq his transcripts or even the appellant's brief filed to the
Court of Appeals by Counsel the defendant/Petitioner is qonna go out on a limb
and say that his counsel should have argued or objected to the charqe once
read to preserve it for appellate reasons. Because to have not done so would
amount to ineffective assistance of counsel. It is in the very nature of a
factual-sufficiency review that it authorizes an appellate court, albeit to a
very limited deqree, to act in capacity of a so-called thirteenth juror.
Petitioner is askinq this court to review this arqument in favor of nuetralitv
which would permit this court to show no deference at all to the jury's
credibility and weiqht determinations and to sit as the thirteenth juror
without anv limitation and to declare that a conflict in the evidence justifies

a new trial-or a reversal and and aquittal of the charqe. Here the Court's
charge stated that Vanover enqaqed in sexual contact with the intent to sexually
gratify the desire and to arouse himself by intentionally and knowingly havinq
sexual contact with Chloe. the charqe was an error, the Court's decision seems
to be conflicted with that of other Courts of Appeals. The Petitioner has a
Constitutional riqht under both the Federal and State under the Fourteenth

Amendment to have a fair and impartial trial and jury. Allowinq the jury to
consider another mens rea so as to confuse the jury about how to convict     the
defendant, the jury was allowed to consider that he intentionally and knowinqly
toched Chloe and then was allowed further to find that he intended to arouse

and sexually qratify himself. As seen in the other arqument, the jury disbelieved
the actions in the sexual assault, so it finally settled on the lesser of

two evils by settlinq on the lesser of the two charges. The State did not prove
the defendant intentionally or knowingly touched Chloe because no evidence is
present other than hearsay testimony from two years after the fact. The State
surely did not prove every element of the arouse and sexually gratify portion
of the charge. Petitioner states taht the jury charge was a violation of a
federally protected right under state laws and federal under the Fourteenth
amendment to a fair and impartial trial. If a jury has to consider the facts
and is beinq presented with a incorrect jury charqe it is not a harmless error.
The state with all of it's resources and knowledqe knew it was a invalid charge
and yet it souqht to have every advantaqe it could with the jury to qet a
conviction. On paqe four of the Appellate court's memorandum opinion it states
that ,"here, there was no objection at trial to the jury charqe." That means
that the appellate counsel did not file ineffective assistance of counsel of
trial counsel for not preservinq a valid error. This also constitutes ineffectiveness
of counsel.

     Too many errors at trial level and appellate level and you can find that
the petitioner is not havinq any afir and impartial hearinq or qettinq any
effective assistance of counsel to prove his case.
                             POINT OF ERROR "ONE"


                 THE COURT OF APPEALS ERRORED IN HOLDING THAT

                    THE EVIDENCE WAS SUFFICIENT TO INTENT




     The standard of review in this case is JACKSON V.VIRGINIA,   443U.S. 307,

319,99 S.Ct.2781,61 L.Ed.2d 560 (1979)-and under IN RE WINSHIP, 397 U.S.358,
90 S.Ct.1068,25 L.Ed.2d 368 (1970).
     The Constitional standard recognized in the WINSHIP case was expressly

phrased, as one that protects an accused against a conviction except on
"proof beyond a reasonable doubt...". In short, WINSHIP presupposes as an
essential of the due process quaranteed by the FOURTEENTH AMENDMENT that no

person shall be made to suffer the onus of a criminal conviction except upon

sufficient proof-defined as evidence necessary to convince a trier of fact
beyond a reasonable doubt of the existence of every element of the offense.
     Petitioner argues that the evidence here is insufficient to show that he
had the statutorily required intent to "arouse or gratify...sexual desire."
TEX.PENAL CODE ANN. § 21.11. Petitioner claims that the State did not prove
beyond a reasonable doubt every fact necessary to constitute the crime in
which he was charged. The specific intent required for the offense of indecency

with a child-intent to arouse or qratify the sexual desire of any person-
can be inferred from the defendant's conduct. Chloe stated that she and the

petitioner were watchinq television when petitioner beqain to rub her breast,
thiqhs and buttocks. She also stated at trial that when she went to her room,
petitioner followed her and sexually attacked her. Rita, the childs mother at
one point came into the room and asked if everythinq was ok and they said
yes. At no time durinq the trial or during Chloe's testimony did she allude to
paetitioner havinqa errection nor did she allude to him havinq one in her room,
  s At trial we heard testimony of petitioner havinq Epilepsy or a form thereof.
     In MERCKS MEDICAL MANUAL, Home Edition,paqe 376-381, it states that some

epileptic seizures maybe triqqered byrepetitive sounds,flashinq liqhts,video
qames,or even touchinq certain parts of the body. Even minor stimuli can
trigger *a siezure in people with epilepsy. The Court had heard from creditable
testimony as to the defendant having epileptic seizures severely inhibiting him
from actinq in certain instances and thus the jury havinq found that the     86

L.Ed. 860; BRONSTON V. UNITED STATES, 409 U.S.352,93 S.Ct.595,34 L.Ed.2d 568.
     Petitioner alleqes that the evidence in support of his conviction cannot
be fairly characterized as sufficient to have a rational trier of fact to find
quilt beyond a reasonable doubt and has claimed a constitutional claim.
    The^Court of Criminal Appeals has the jurisdiction to examine this claim
of insufficiency of factual evidence. See CLEWIS V. STATE, 922 S.W.2d 126
(Tex.Crim.App.1996).
     This is a unique case in which the appellant brings forth a theory of the
basic intent to prove whether the State proved that the defendant had been
aroused or had sexually gratified himseld by the touching of Chloe as to prove
beyond a reasonable doubt or in this case a preponderance of the evidence in
which to prove thier case.
     Petitioner will concede.that: the Court in BROOKS V. STATE, 323 S.W.3d

893,912 (Tex.Crim.App.2010) along with JACKSON,443 U.S.307,319,)1979) are the
cases deciding the sufficiency of the evidence under the standards of review.
     But, he also states that under the evidence that the State presented did
not show that Vanover intended to arouse or gratify the sexual desire of
anyone. In BAZANES V. STATE, 310 S.W.3d32,40-41 (Tex.App.-Fort Worth 2010),
E.C.B. testified that she awoke to Bazanes trying to kiss her and trying to put
his tongue in her mouth, that he put his hand under her underwear and touched
her genitals...ect... She stated that his penis felt "hard"! In the instant case
Chloe did not tell a similar tale. So therefore she did not state that Vanover's

penis was hard to show that he had been aroused. In JACKSON, the court held
that the Due Process Clause of the FOURTEENTH AMENDMENT forbids any conviction
based on evidence insufficient to persuade a rational factfinder of guilt beyond
a reasonable doubt.TIBBS V. FLORIDA, 457 U.S.31,102,'S.Ct.2211,72 L.Ed.2d 652/
(1982)(citing JACKSON V. VIRGINIA,443 U.S.307); IN RE WINSHIP, 397 U.S.358 (1970)
     Therefore under the FOURTEENTH AMENDMENT the Sttae did not prove beyond
a reasonable doubt the existence of every element of the charge of indecency
with a minor/child. Therefore the State did not prove beyond a reasonable doubt
that petitioner was guilty of this charge.




                                       II.

                                POINT OF ERROR TWO

                 DID THE COURT OF APPEALS ERR IN HOLDING THAT THE

                 COURT'S CHARGE DID NOT RESULT IN EGREGIOUS HARM.



     Petitioner.. claims egregious harm from the trial court's failure to
properly define the mental state required for commission of the offense of
indecency with a child by sexual conatct. The Court of Appeals agreed that the
charge was erroneous,but that they concluded that petitioner was not egregiously
harmed as a   result.

     The standard of review in this argument is ALMANZA V. STATE, 686 S.W.2d
157,171 (Tex.Crim.App.1984)(op.on reh'g).
Petitioner concedes that his counsel did not preserve this argument at the
trial level and that this would be met with ineffective assistance argued at a
later date, but since this is a fundamental right to be heard by a fair and
impartial tribunal or jury of his peers he states that the extra specific
intent that is nessesary to complete the crime was unwarranted and a abuse of
power to confuse the jury. If the charge would have been specific as to;just
the definition Of the sexual contact it     would have been clear as to what the

jury would be convicting the petitioner of. The State wants everyone to be
knowlegable about the law as they are. You have people in juries from all walks
of life whom are not up on the. the legalesse of terms or the fact that a jury
charge must allege only what is to be proved. Here, TEXAS PENAL CODE ANN. §21.11
(a)(1), states that (a) A person commits an offense if,with a child younger
than 17 years of age, whether the child is of the same or opposite sex, the
person, (1) engages in sexual contact with the child or causes the child to .
engage in sexual contact;or (2) with the intent to arouse or gratify the sexual
desire of any person, (a)(3)(c) In this section,"sexual contacf'means the
following acts,if committed with the intent to arouse or gratify the sexual
desire of any person: (1) any touching by a person including touching through
clothing,of anus,breast,or any part of the genitals of a child;or (2) any
touching of any part of the body of a child, including touching through clothing,
with the anus,breast,or any part of the genitals of a person.
     No where in this instruction is the intentional or knowingly as required
in the proof of SECTION 22.011 under PENAL CODE titled SEXUAL ASSAULT.
Under the TEXAS CODE OF CRIMINAL PROCEDURE 36.19,    it states that whenever it

appears by record in any criminal action upon appeal that any requirement of
ARTICLES 36.14,36.15,36.16,36.17 and 36.18 has been disregarded, the judgment
shall not be reversed unless the error appearing from the record was calculated
to injure the rights of the defendant,or unless it appears from the record that
the defendant has not had a fair and impartial trial. All objections to the
charge and to the refusal of special charges shall be made at the time of the
trial.   The Charge herein shows that the jury was led to consider an extra
element of Intentionally and Knowingly which is not a part of the charge therefore
leading them to substitute an illegal finding of guilt.




                                       8.
Intentional and knowingly are elements under PENAL CODE 22.011 and therefore
are not in the intents needed to prove the intent to arouse or gratify the
sexual desire of oneself or another as in PENAL CODE 22.11.   So therefore the

extra added intents would have led to confuse the jury as to what had to be
proved by the State beyond a reasonable doubt. So here the Petitioner states
that he has a fundamental error in the facts because this Court's charge would
have him prove a extra intent not alleged in the facts of the indictment for
the charge of Indecency with a child by sexual contact. It was not required
for him to prove that he intentionally and knowingly touched Chloe on the
buttocks,leg or breast, it was required to be proved that he touched Chloe with'
the intent to arouse or gratify the sexual desire of any person... See PENAL
CODE 22.11. Therefore by allowing the Charge to the Jury as is    to stand and
find no egregious error would be akin to finding no ineffectiveness to a trial
where counsel sleeps during the trial itself. The jury was left to infer the
intents as they understood them, this is not the definition of the Penal Code
involved and is unfair and impartial as to impede the jury from thier truth
fact finding process.
     Therefore the Petitioner would asks this court to find egregious harm in
the Court's charge as to deprive the defendant of a fair opportunity to     argue
the facts and findings as addressed by the TEXAS PENAL CODE ANN. §22.11 as he
was indicted on and had presented argument on in court without the added intents.


                                  CONCLUSION



     In conclusion, Petitioner would asks that this Court rule that the State
did not prove beyond a reasonable doubt or by a preponderance of the evidence
that he comitted Indecency with a child by sexual contact as alleged in his
indictment because the State did not prove every element of the charge beyond
a reasonable doubt that he aroused or gratified his sexual desire. Further he
asks this Court to rule that it was egregious harm to allow the intents from
one penal code to transfer over to another for the purposes of proof necessary
to prove intent. This only led to confuse the jury as to wheteher to find him
guilty of Intentionally and Knowingly instead of whether he aroused and gratified
his sexual desire by touching Chloe.


                                       PRAYER




     Petitioner, Matthew Vanover, prays that this Court issue forth a ruling
in his favor and grant him a new trial on the sufficiency of the evidence and
or find egregious harm in the jury charge as to allow him a new trial and or
resenetncing.




                                                       RESPECTFULLY SUBMITTED,




                                                       Ml.
                                                       MATTHEW   VANOVER
                                                       TDCJ-ID # 1904572




                                        10.
                               CERTIFICATE OF SERVICE



     I,   MATTHEW VANOVER,   PETITIONER IN THE ENCLOSED STYLED AND NUMBERED CAUSE

DO HEREBY CERTIFY THAT A     TRUE AND CORRECT COPY OF THE FOREMENTIONED DOCUMENT

IS BEING SENT FIRST-CLASS PRE-PAID POSTAGE TO G.CALVIN GROGAN V./ASSISTANT

DISTRICT ATTORNEY OF HUNT COUNTY, TEXAS AT HUNT COUNTY COURTHOUSE,     P.O.BOX

441, GREENVILLE, TEXAS,       75403 ON THIS THE 30th DAY OF DECEMBER, 2014 by
placing it in the internal mailing system on the Dolph Briscoe unit.



                                                             MATTHEW VANOVER




                             INMATES UNSWORN DECLARATION




     I, MATTHEW VANOVER, PETITIONER IN THE ENCLOSED STYLED AND NUMBERED CAUSE

DO HEREBY CERTIFY UNDER PENALTY OF PERJURY THAT THE INFORMATION ENCLOSED IS

TRUE AND CORRECT AS TO THE BEST OF MY RECOLLECTION AND KNOWLEDGE OF THE EVENTS

FROM THE TRIAL.




                                                            MATTHEW VANOVER




                                        11.
              APPENDIX "A"


SIXTH COURT OF APPEALS MEMORANDUM OPINION
                        In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00256-CR




    MATTHEW RYAN JERRY VANOVER, Appellant

                            V.


           THE STATE OF TEXAS, Appellee




         On Appeal from the 196th District Court
                  Hunt County, Texas
                 Trial Court No. 28,845




       Before Morriss, C.J., Carter and Moseley, JJ.
         Memorandum Opinion by Justice Carter
                                     MEMORANDUM OPINION

        Matthew Ryan Jerry Vanover was convicted of indecency with a child by sexual contact1

and was sentenced to seven years' imprisonment. Because (1) error in the court's charge did not

result in egregious harm, and (2) the evidence is legally sufficient to support the conviction, we

affirm the judgment of the trial court.

I.      Background

        On a December evening in 2008, twelve-year-old Chloe Cherry2 and Vanover, her
seventeen-year-old cousin, were watching television together at Chloe's home.3 The two were
alone in the room as Chloe's mother, Rita, had gone to bed for the evening. As they were

watching television, Vanover began rubbing Chloe's thigh, breasts, and buttocks. This conduct

continued in the face of Chloe's protests. At one point during the evening, Chloe texted her

older sister in Kentucky to tell her that Vanover was hurting her. Chloe's sister then sent Rita a

text message, indicating that Vanover was bothering Chloe. At that point, Rita checked on Chloe

and Vanover, but was told by both that nothing was wrong.4 Chloe took the opportunity to
retreat to her room when her mother came out to check on her.




 'SeeTex. Penal Code Ann. §21.11(a)(1) (West 2011).

2This is a pseudonym used to protect the identity of the childvictim.

3Chloe was seventeen at the time of trial.

"Chloe testified to additional conduct by Vanover, which could have resulted in a conviction for aggravated sexual
assault. Because the jury found Vanover not guilty of this charge, ourrecitation of the facts andouranalysis here is
based solely on the events supporting the charge of indecency with a child by sexual contact, of which Vanover was
 convicted.
       In September 2010, Chloe showed Rita some text messages she had recently received
from Vanover. In one of the messages, Vanover stated that he was sorry "for all the things I've
ever done to you." When Rita asked Chloe what that meant, Chloe began to cry. Chloe then told
Rita that Vanover had touched her on her breasts and put his hand in her pants. The following
day, Rita and Chloe went to the Hunt County Sheriffs Office to report Vanover's conduct.
II.    Error in Court's Charge Did Not Result in Egregious Harm
       Vanover claims egregious harm from the trial court's failure to properly define the
mental state required for commission ofthe offense ofindecency with a child by sexual contact.
While we agree that the court's charge was erroneous, we cannot conclude that Vanover was
egregiously harmed as a result.

       A.      Standard of Review

       In analyzing a jury charge complaint, we review the charge under the Almanza standard.
Almanza v. State, 686 S.W.2d 157, 171 (Tex. Crim. App. 1984) (op. on reh'g). Our first duty is
to determine whether error exists in the charge. On a finding of error, we must determine
whether sufficient harm resulted from the error to compel reversal. Ngo v. State, 175 S.W.3d
738, 743^14 (Tex. Crim. App. 2005). The degree of harm required to reverse the trial court's
judgment depends on whether the appellant properly objected to the error. Abdnor v. State, 871
S.W.2d 726, 732 (Tex. Crim. App. 1994). When a proper objection is made at trial, we need
only find "some harm" to reverse the trial court's judgment. Ngo, 175 S.W.3d at 743-^4 (citing
Almanza, 686 S.W.2d at 171). In the case of unpreserved error, reversal is required only when
the record shows "egregious harm" to the defendant. Id. (citing Almanza, 686 S.W.2d at 171).
"Egregious harm" results from "errors affecting the very basis of the case or that deprive the
defendant ofa valuable right, vitally affect a defensive theory, ormake the case for conviction or
punishment clearly and significantly more persuasive." Boones v. State, 170 S.W.3d 653, 660
(Tex. App.—Texarkana 2005, no pet.) (citing Saunders v. State, 817 S.W.2d 688, 692 (Tex.
Crim. App. 1991)).

       B.      Analysis

       Here, there was no objection at trial to the charge. One method ofcommitting indecency
with a child by sexual contact occurs if a person, with a child younger than seventeen years and
not the person's spouse, "engages in sexual contact with the child or causes the child to engage
in sexual contact." Tex. Penal Code Ann. § 21.11(a)(1). For purposes of this statute, "sexual

contact" is defined as "any touching by a person, including touching through clothing, of the
anus, breast, or any part of the genitals of a child" if committed "with the intent to arouse or

gratify the sexual desire of any person." Tex. Penal Code Ann. § 21.11(c)(1) (West 2011).

       Here, the application paragraph of the court's charge stated,

       Now, if you find from the evidence beyond a reasonable doubt that on or about
       the 1st day of December, 2008, in Hunt County, Texas, the defendant,
       MATTHEW RYAN JERRY VANOVER, did then and there with intent to arouse
       or gratify the sexual desire of MATTHEW RYAN JERRY VANOVER,
       intentionally or knowingly engage in sexual contact with CHLOE CHERRY
       (pseudonym) by touching the genitals or breast(s) of CHLOE CHERRY
       (pseudonym), a child younger than 17 years of age, then you will find the
       defendant "Guilty" as charged in Count Two.

The application paragraph here listed the culpable mental states of intentionally and knowingly

with the specific intent necessary to complete the crime. Vanover, therefore, contends that the

jury could have convicted him for intentionally or knowingly engaging in sexual contact with
                                                4
Chloe, when the proper mental state for the offense is the specific intent "to arouse or gratify the

sexual desire of any person." See Tex. Penal Code Ann. § 21.11(c)(1); see also Rodriguez v. \

State, 24 S.W.3d 499, 502 (Tex. App.—Corpus Christi 2000, pet. refd).             The charge also

included full statutory definitions of "intentionally" and "knowingly."

       A jury charge which injects the terms intentionally and knowingly into the specific intent

offense of indecency with a child is error. Bazanes v. State, 310 S.W.3d 32, 37 (Tex. App.—Fort

Worth 2010, pet. refd) (finding harmless error); Rodriguez, 24 S.W.3d at 502; see Jones v. State,

229 S.W.3d 489, 492 (Tex. App.—Texarkana 2007, no pet.). The State concedes error in the

charge, but contends any resulting harm was not egregious.

        We next review the record to determine whether the charge error harmed Vanover. See

Almanza, 686 S.W.2d at 174. In conducting this analysis, we consider (1) the charge itself,

(2) the probative evidence, (3) the arguments of counsel, and (4) any other relevant information

revealed by the record of the trial as a whole. Cosio v. State, 353 S.W.3d 766, 777 (Tex. Crim.

App. 2011) (citing Hutch v. State, 922 S.W.2d 166, 171 (Tex. Crim. App. 1996)); Jones, 229

S.W.3dat493.


        Looking at the charge as a whole, the abstract portion includes the correct definition of j
                                                                                                       i
                                                                                                       i

 the offense of indecency with a child by sexual contact, including the specific intent to arouse or j

 gratify. This portion ofthe charge thus informed the jury what the State was required to prove.'
 See Bazanes, 310 S.W.3d at 37.

        Although the charge defined intentionally and knowingly and included those terms in the j
 application portion of the charge, those terms were not included in the abstract portion of the j
charge defining the offense of indecency with a child by sexual contact. Further, under the \

application paragraph, the jury was instructed to return a guilty verdict only if it found Vanover :

did, with "intent to arouse or gratify [his] sexual desire . . . intentionally or knowingly engage in j

sexual contact . . . ." Given this phrasing, there is little risk the jury might believe any one of

these culpable mental states, standing alone, would permit conviction.        In the context of the j

entire charge, which correctly instructed thejury that it must find Vanover acted with the specific j
                                                                                                      i
intent to arouse or gratify his sexual desire, the erroneous application paragraph appears less !

harmful. SeeBazanes, 310 S.W.3dat 37.                                                                 !

        In reviewing the state of the evidence, we note that the issue of Vanover's intent was not j

a contested issue at trial. Instead, Vanover's defense focused on Chloe's credibility. Likewise,

rather than focusing on the erroneous mental states in the jury charge, the State focused on the

commission of the offense. As recognized in Jones,
                                                                                                      i

        [T]he intent of [Appellant] in touching [the child victim,] while it was a part of            j
        the State's required proof, was not a contested issue and consequentially [he]
        could not be egregiously harmed by the definition of the intentional and knowing
        state of mind.
                                                                                                      i
Jones, 229 S.W.3d at 494 (citing Saldivar v. State, 783 S.W.2d 265, 268 (Tex. App.—Corpus j
Christi 1989, no pet.) ("Where no defense is presented which would directly affect an assessment j

of mental culpability, there is no harm in submitting erroneous definitions of 'intentionally' and i

 'knowingly.'")).

        The jury argument likewise does not indicate egregious harm. The State's only comment j

 on the issue of intent included the concept of gratification. The state asked, "Do you think j

 there's any way possible that wasn't intentionally to gratify Mr. Vanover, the Defendant. No." j
                                                6                                               I
The only mention of intent was made in connection with the intent to gratify Vanover. No
reference was made to an intentional or knowing touching during the State's jury argument.
       Based on the foregoing analysis, we conclude that Vanover was not egregiously harmed
by the jury instructions.

III.   Sufficient Evidence of Specific Intent

       Vanover next contends the evidence was insufficient to support the conviction. His
sufficiency argument is not, however, that the evidence failed to show beyond a reasonable doubt
that he touched Chloe in the manner described at trial. Instead, Vanover maintains that the

evidence was insufficient to show the intent to arouse or gratify his sexual desire.
        A.      Standard of Review


       In evaluating the legal sufficiency of the evidence, we review all the evidence in the light
most favorable to the jury's verdict to determine whether any rational jury could have found the

essential elements of the offense beyond a reasonable doubt. Brooks v. State, 323 S.W.3d 893,

912 (Tex. Crim. App. 2010) (citing Jackson v. Virginia, 443 U.S. 307, 319 (1979)); Hartsfieldv.
State, 305 S.W.3d 859, 863 (Tex. App.—Texarkana 2010, pet. refd).               We examine legal

sufficiency under the direction of the Brooks opinion, while giving deference to the
responsibility of the jury "to fairly resolve conflicts in testimony, to weigh the evidence, and to

draw reasonable inferences from basic facts to ultimate facts." Hooper v. State, 214 S.W.3d 9,

13 (Tex. Crim. App. 2007) (citingJackson, 443 U.S. at 318-19); Smith v. State, 401 S.W.3d 915,

920 (Tex. App.—Texarkana 2013, pet. refd).
       Legal sufficiency of the evidence is measured by the elements of the offense as defined

by a hypothetically correct jury charge. Malik v. State, 953 S.W.2d 234, 240 (Tex. Crim. App.

1997). The hypothetically correct jury charge "sets out the law, is authorized by the indictment,

does not unnecessarily increase the State's burden of proof or unnecessarily restrict the State's

theories of liability, and adequately describes the particular offense for which the defendant was

tried." Id.


        B.      Analysis

        Vanover argues that the evidence is insufficient to show that he had the statutorily

. required intent to "arouse or gratify . . . sexual desire." See Tex. Penal Code Ann. § 21.11

 (West 2011). The specific intent required for the offense of indecency with a child—intent to

 arouse or gratify the sexual desire of any person—can be inferred from the defendant's conduct.

 Bazanes, 310 S.W.3d at 40 (citing McKenzie v. State, 617 S.W.2d 211, 216 (Tex. Crim. App.

 [Panel Op.] 1981)); see Moore v. State, 397 S.W.3d 751, 754 (Tex. App.—San Antonio 2013, no

 pet.). "An oral expression of intent is not required . .. ." Williams v. State, 305 S.W.3d 886, 891
 (Tex. App.—Texarkana 2010, no pet.) (citing Couchman v. State, 3 S.W.3d 155, 163 (Tex.

 App.—Fort Worth 1999, pet. refd)); see Abbott v.State, 196 S.W.3d 334, 341 (Tex. App.—

 Waco 2006, pet. refd) (jury could infer intent to arouse or gratify sexual desire from defendant's

 act of touching child's genitals).

         Chloe testified that Vanover rubbed her thighs, breasts, and buttocks as the pair watched

 television. This testimony regarding Vanover's conduct is sufficient evidence from which a

 jury—as the sole judge of the credibility of the witnesses and the weight to be given their
testimony—could reasonably infer that such conduct was undertaken to arouse or gratify
Vanover's sexual desire. See Bazanes, 310 S.W.3dat40. We, therefore, conclude that there

was sufficient evidence to find the specific intent necessary to support Vanover's conviction of

indecency with a child by sexual contact.

       We overrule this point of error.

IV.    Conclusion


       We affirm the trial court's judgment.




                                               Jack Carter
                                               Justice


Date Submitted:       August 13, 2014
Date Decided:         September 3, 2014

Do Not Publish